IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARQUIS HUTCHINSON,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3456

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION,

      Appellee.

_____________________________/

Opinion filed November 17, 2016.

An appeal from an order of the State of Florida, Reemployment Assistance
Appeals Commission.
Frank E. Brown, Chairman.

Marquis Hutchinson, pro se, Appellant.

Norman A. Blessing, General Counsel, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.